DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Applicant’s amendment filed June 3, 2022 is acknowledged and has been entered.  
Applicant’s amendments and arguments filed June 3, 2022 have overcome the rejections set forth in the Office Action of March 4, 2022, which are hereby withdrawn.
Claims 20, 40, 41, 43, 44, 54, 57, and 60 have been amended.
Claims 19, 38, 39, 42, 47, and 56 have been cancelled in the claim amendment of June 3, 2022.
Claim 93 has been added. 

Claims 20, 24, 25, 29, 32, 40, 41, 43, 44, 54, 55, 57, 60, 86, 88 and 93 are directed to an allowable product. Claim 53 (nonelected species) is included in consideration.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 64, 87 and 89, directed to using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 74-76 and 80 link inventions of Group I and II (the elected group), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104 as drawn to the allowable product of claim 20.
Because claims 64, 74-76, 80, 87 and 89 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between Groups II and III as set forth in the Office action mailed on February 18, 2021 is hereby partially withdrawn as drawn to the allowable product of claim 20. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Accordingly, claims 20, 24, 25, 29, 32, 40, 41, 43, 44, 53, 54, 55, 57, 59, 60, 64, 74-76, 80, 86-89, and 93 are under consideration.

EXAMINER’S AMENDMENT
	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
 	The application has been amended as follows: 
	In the specification:
	In page 1, lines 5-6, “, which are incorporated by reference herein in their entirety” was deleted.
	
	In the claims:
Claims 1-6, 9-12, and 53 were canceled.
In claim 24, at line 1, “of claim 20 ,” was replaced by --of claim 20,--.
In claim 29, at line 1, “of claim 20 ,” was replaced by --of claim 20,--.
In claim 41, at line 1, “of claim 20 ,” was replaced by --of claim 20,--.
In claim 43, at line 1, “of claim 20 ,” was replaced by --of claim 20,--.
In claim 44, at line 1, “of claim 20 ,” was replaced by --of claim 20,--.
In claim 64, at line 1, “disorder” was replaced by --cancer--.
In claim 64, at lines 2-3, “the antibody of claim 1,” was deleted.
In claim 64, at line 4, “such antibody or bispecific antibody” was replaced by --the bispecific antibody of claim 20--.
In claim 74, at line 2, “the antibody of claim 1, or” was deleted.
In claim 80, at line 1, “an antibody or a bispecific antibody” was replaced by --the bispecific antibody of claim 20--.
In claim 80, at line 3, “the antibody of claim 1, or” was deleted.
In claim 80, at lines 4, “the antibody or the bispecific antibody” was replaced by --the bispecific antibody of claim 20--.
In claim 88, at lines 1, “the bispecific claim 20” was replaced by --the bispecific antibody of claim 20--.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Ye Hua on July 21, 2022.

Claims 20, 24, 25, 29, 32, 40, 41, 43, 44, 54, 55, 57, 59, 60, 64, 74-76, 80, 86-89, and 93 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642